Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 31-49, 53-55, 58, 60-61 and 63 are objected to because of the following informalities:  The claims have incorrect status identifiers indicated in a parenthetical expression at the beginning of each claim (see claim set dated 9/16/2020). The correct status is as follows and will be used for further reference in this office action:
1-30 (canceled)
31, 32, 33, 34 (previously presented) 
35, 36, 37, 38, 39, 40, 41, 42, 43 (withdrawn)
44 (previously presented)
45, 46, 47, 48 (withdrawn)
49 (previously presented)
50-52 (canceled)
53, 54, 55 (withdrawn)
56-57 (canceled)
58 (previously presented)
59 (canceled)
60, 61 (previously presented)
62 (canceled)
63 (previously presented)
Election/Restrictions
Claims 31 and 60 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 8/6/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as follows: Claims 35-43, and 46-48, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 53-55, directed to an invention remain withdrawn from consideration as not in a disclosed embodiment with the allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application and would introduce new matter.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 53-55 directed to an invention non-elected without traverse.  Accordingly, claims 53-55 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Claims 53-55 cancel


Allowable Subject Matter
Claims 31-49, 58, 60-61 and 63 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, for example Snaith et al. cited above, do not disclose the accumulative limitations of the independent claims 31 and 60. Specifically, although recombination layers between subcells are well-known, the specific stack of materials, i.e. alumina or zinc oxide (claim 31) or the limited combination of materials listed (claim 60) are not disclosed within the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721